Title: From George Washington to Major General John Sullivan, 20 September 1777
From: Washington, George
To: Sullivan, John



Dear Sir
Near Fatland Ford [Pa.] 20th Sepr 1777

As it seems most probable to me that the Enemy will ford the River upon our Right, I desire you will immediately send parties to break up and throw Obstructions in the landing places of all the Fords from Richardsons at least as high as parkers where we crossed Yesterday. Advise the Officers who superintend, not to neglect such as the Country people tell them are difficult, because at such places the Enemy will be most likely to pass, thinking we shall pay least attention to them. Let a Subaltern and twelve Men constantly remain at each of Fords to give Notice of the approach of the Enemy, and besides these keep a small party or two under proper Officers upon the left Wing of the Enemy, to see that they do not steal a march upon our right. Any other precautions that seem, in your opinion, best calculated to prevent a surprize you will please to put in practice. I am Dear Sir ⟨your mos⟩t obt Servt

⟨Go: Washington⟩


P.S. Collo. Moylan will keep parties of Horse constantly over the River.

